EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Antrim on 2/23/2022.
The application has been amended as follows: 
In claim 1, line 6, the word “formed” is changed to –consisting--, 
In claim 1, line 11, the word “formed” is changed to –consisting--, 
In claim 1, line 16, the word “formed” is changed to –consisting--, 
In claim 2, line 3, remove “(2, 3, 30, 32)”,
In claim 5, line 2, the word “formed” is changed to –consisting--, 
In claim 11, line 2, the word “formed” is changed to –consisting--, 
In claim 12, line 3, the word “formed” is changed to –consisting--, 
In claim 13, line 3, the word “formed” is changed to –consisting--, 
In claim 14, line 2, the word “formed” is changed to –consisting--, 
In claim 14, line 5, the word “formed” is changed to –consisting--, 
In claim 15, line 3, the word “formed” is changed to –consisting--. 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims. Independent claim 1 recites a method for the production of a laminated core including, inter alia, first and second main faces of at least one metallic sheet are coated with a sub-layer of a material selected from a group consisting of epoxides, polyepoxides and their mixtures; at least one layer of a curing composition on at least one of the sub-layers comprising at least one crosslinking agent; and at least one layer of precursor composition on at least one of the sub-layers; and contacting the precursor composition and the curing composition with each other between a first and second metallic plate. 
Blocher et al. [US2015/097463] discloses a method of laminating punched laminations.  Blocher discloses fabricating stacks of laminations (paragraph 0020-21); applying an adhesive and an initiator to the same or opposite sides of a band of material (paragraphs 0025-29), punching the band of material and bonding the punched laminations together (paragraph 0031-33).  Blocher fails to disclose the first and second face of the metallic sheet being coated with a sublayer comprising material selected from the group consisting of epoxides, polyepoxides and their mixtures.  
Claim 1 is allowable as the prior art fails to disclose sub layers on the first and second main faces, and applying the precursor composition and curing composition onto at least part of the sublayers in combination with the other requirements of the claim.  Claims 2-15 depend from an allowable base claim, incorporate the allowable subject matter, and are allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
February 23, 2022